In an action to recover wage increases alleged to be due under an agreement to pay such increases in the event they were authorized by governmental agencies, it appears that between the time of the making of the alleged agreement and the official authorization of the increases, the appellants left the employ of the corporate respondent and ceased paying dues to the local union represented by the individual respondents. The appeal is from so much of the judgment entered after trial before an Official Referee as dismissed the complaint as to appellants. Judgment insofar as appeal is taken unanimously affirmed, with costs. 3STo opinion. Present — Rolan, P. J.,
Adel, Wenzel, MacCrate and Schmidt, JJ.